Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Klima on May 16th 2022.

The application has been amended as follows: 

1.	(Currently amended)	A jump starting device with a depleted or discharged battery pre-conditioning system, the device comprising:
a power supply comprising a rechargeable Li-ion battery;
a supplemental power supply configured to increase voltage of the power supply, the supplemental power supply comprising another rechargeable Li-ion battery;
a depleted or discharged battery pre-conditioning control for switching in and out the supplemental power supply with the power supply for increasing an operating voltage during a pre-conditioning stage of boosting or charging the depleted or discharged 

a battery connection device for connecting the jump starting device to a positive terminal and a negative terminal, respectively, of the depleted or discharged battery;
a vehicle battery isolation sensor connected in circuit with the battery connection device, the vehicle battery isolation sensor configured to detect presence of the depleted or discharged battery when connected in circuit with the battery connection device;
a reverse polarity sensor connected in circuit with the battery connection device, the reverse polarity sensor configured to detect polarity of the depleted or discharged battery when connected in circuit with the battery connection device and to provide an output signal indicating whether the positive terminal and negative terminal the depleted or discharged battery are properly connected with battery connector device; a power switch connected in circuit with the battery connector device; and
a microcontroller configured to receive input signals from the vehicle battery isolation sensor and the reverse polarity sensor, and to provide an output signal to the power switch, such that  the power switch is turned on to cause the Li-ion battery to be connected to said output port in circuit with the battery connector device in response to signals from the sensors indicating the presence of the depleted or discharged battery connected in circuit to the battery connector device and proper polarity connection of the positive terminal and negative terminal of the depleted or discharged battery with the battery connection device, and is not turned on when signals from the sensors indicate either the absence of the depleted or discharged battery connected in circuit with the battery connection device or improper polarity connection of the positive terminal and the negative terminal with the battery connection device.

2.	(Currently amended)	The device according to claim 1, wherein the discharged battery pre-conditioning control is configured for selectively switching in and out the additional power supply during the pre-conditioning stage of boosting or charging [[the]]  the depleted or discharged battery.




3.	(Previously presented)	The device according to claim 1, wherein the depleted or discharged vehicle battery pre-conditioning control is configured for automatically switching in and out the additional power supply during the pre-conditioning stage of boosting or charging the depleted or discharged battery.

4.	(Currently amended)	The device according to claim 1, wherein the rechargeable Li-ion battery is a rechargeable 12V or 24V Li-ion battery.

5.	(Currently amended)	The device according to claim 1, wherein the power supply and the supplemental power supply are configured as separate Li-ion batteries.

6.	(Cancelled)

7.	(Currently amended)	The device according to claim [[6]] 1, wherein the power switch comprises a plurality of FETs in parallel.

8.	(Currently amended)	The device according to claim [[6]] 1, wherein the vehicle battery isolation sensor and the reverse polarity sensor comprise optically coupled isolator phototransistors.




9.	(Currently amended)	The device according to claim [[6]] 1, further comprising a plurality of power diodes coupled between the rechargeable Li-ion battery and the depleted or discharged battery connected to the jump starting device to prevent back-charging of  the rechargeable Li-ion battery from a electrical system connected to the depleted or discharged battery 

10.	(Currently amended)	The device according to claim [[6]] 1, further comprising a temperature sensor configured to detect temperature of the rechargeable Li-ion battery and to provide a temperature signal to the microcontroller.

11.	(Currently amended)	The device according to claim [[6]] 1, further comprising a voltage measurement circuit configured to measure output voltage of the rechargeable Li-ion battery and to provide a voltage measurement signal to the microcontroller.

12.	(Currently amended)	The device according to claim [[6]] 1, further comprising a voltage regulator configured to convert output voltage of the rechargeable Li-ion battery to a voltage level appropriate to provide operating power to internal components of the apparatus.




13.	(Currently amended)	The device according to claim [[6]] 1, further comprising a manual override switch configured to activate a manual override mode to enable a user to connect jump start power to the battery connector device when the vehicle battery isolation sensor is unable to detect presence of the depleted or discharged battery.

14.	(Previously presented)	The device according to claim 13, wherein the microcontroller is configured to detect actuation of the manual override switch for at least a predetermined period of time before activation of the manual override mode.

15.	(Currently amended)	The device according to claim 1, wherein the rechargeable Li-ion battery has a voltage greater than the another rechargeable Li-ion battery.

16.	(Currently amended)	The device according to claim 15, wherein the rechargeable Li-ion battery is a rechargeable 12V Li-ion battery and the another rechargeable Li-ion battery is a 4V Li-ion battery.

17.	(Currently amended)	The device according to claim 15, wherein the rechargeable Li-ion battery and the another rechargeable Li-ion battery are configured as separate rechargeable Li-ion batteries.


18.	(Currently amended)	The device according to claim [[6]] 1, wherein the battery connector device comprises a positive battery cable having a positive battery clamp, and a negative battery cable having a negative battery clamp.

19.	(Previously presented) The device according to claim 19, wherein the battery connector device is removably connected to the jump starting device.

20.	(Currently amended) A rechargeable battery jump starting device with a depleted or discharged battery pre-conditioning system, the device comprising:
a 12V or 24V power supply;
a supplemental power supply to increase voltage of the power supply;
a discharged battery pre-conditioning control for switching in and out the supplemental power supply with the power supply for increasing an operating voltage during a pre-conditioning stage of boosting the depleted or discharged battery; [[and]]
a battery connecting device for connecting the jump starting device to the depleted or discharged battery for starting a vehicle engine;
an output port having positive and negative polarity outputs;
a the depleted or discharged battery when connected between said positive and negative polarity outputs;
a reverse polarity sensor connected in circuit with battery connecting device, and configured to detect polarity of the depleted or discharged battery when connected in circuit with the battery connecting device, and to provide an output signal indicating whether positive and negative terminals of the depleted or discharged battery are properly connected with the battery connecting device,
a power switch connected between the power supply and the the battery connecting device; and
a microcontroller configured to receive input signals from battery isolation sensor and [[said]] the reverse polarity sensor, and to provide an output signal to [[said]] the power switch, such that [[said]] the power switch is turned on to cause the power supply to be connected in response to signals from [[said]] the battery isolation sensor and reverse polarity sensor the depleted or discharged battery in circuit with the battery connecting device, and proper polarity connection of the positive and negative terminals of the depleted or discharged battery with in circuit with the battery connecting device, and is not turned on when signals from [[said]] the battery isolation sensor and reverse polarity sensor depleted or discharged battery in circuit with the battery connecting device or improper polarity connection of positive and negative terminals of the depleted or discharged battery in circuit with battery connecting device.













Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner and applicants' representative discussed the prior art to date regarding  claim 1 and it was agreed to further define applicants claim 1 with details from claim 6. This overcomes the prior art and 103 issues that examiner had with regards the supplemental power source and its connections with the rest of the main charging system, in total; No fair suggestion for the amended subject matter including  polarity and sensing as claimed now, is found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849